Title: To John Adams from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 9 December 1782
From: Staphorst, Nicolaas & Jacob van (business),Willink, Wilhem & Jan (business),La Lande & Fynje, de (business)
To: Adams, John


Sir,
Amsterdam 9 Decr. 1782.

We’ve received, by your most esteem’d favour of the 1st. of this month, the important news that the preliminaries of peace between England and the United States were signed the day before. We thank your Excellency for the confidence, which you are pleased to trust us with, of this fact, which however seems to be no secret, since it was publicly reported in the newspapers, the very Same day. when we received your esteemd letter. However without your Excs. advice we would have had no authority for it, and therefore like others have doubted of its authenticity. We congratulate your Excellency, and the other Ministers with this happy event, and heartily wish that it may soon be followed, by a general and permanent Peace, by which also the Rights and Intrests of our Republic may be Secured against our present Enemies.
We beg leave to assure your Excellency, that we will endeavour to make the best use of every favourable circumstance, that will offer for the promotion of the Loan, trusted to our care. And there is all reason to expect, that the present events will greatly contribute to it. The English stocks are already raised to a price that only leaves about 4 ½ per Co. Intrest. Undoubtedly some People will Sell part of their Stocks, and we hope Some will then put the money in the American Loan.
We have the honour to be with a sincere and great Esteem / Sir / Your Excells. most humble & obedt. Servts.
Wilhem & Jan Willink
Nics. & Jacob van Staphorst.
de la Lande & fynje

We have already remitted to Mr Grand the 400/m £[₶] to Messr. Le Couteulx 850/m £[₶] to Whom we Continue till one million of Guilders
